GUNTHER, Judge.
We reverse and remand for further proceedings.
Although titled in the wife’s name at the time of dissolution, the marital home and commercial property, previously held as tenancies by the entireties, are clearly marital assets subject to any claims of special equity and equitable distribution. Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980); and Ball v. Ball, 335 So.2d 5 (Fla. 1976). To achieve an equitable distribution of all the marital assets on remand the trial court may, at its discretion, redistribute any of the assets previously awarded in the final judgment of dissolution.
REVERSED AND REMANDED.
WALDEN, J., concurs.
WARNER, J., concurs specially with opinion.